         MEMO
         Case     ENDORSED Document 75 Filed 08/16/21 Page 1 of 1
              1:19-cr-00164-ALC




                                        bjacobs@maglaw.com
                                            212-880-9536


                                        August 12, 2021



BY ECF AND EMAIL

The Honorable Andrew L. Carter, Jr.                                                8/16/21
United States District Judge
United States Courthouse
40 Foley Square, Room 435
New York, New York 10007

       Re:    United States v. Robert Alexander, 19 Cr. 164 (ALC)

Dear Judge Carter:

       I am writing to request that defendant Robert Alexander be permitted to travel to Tampa,
Florida, from August 15-18, 2021, to attend meetings relating to a consulting job and his related
SEC case. His counsel in the SEC case, Peter Gleason, will attend all of these meetings. Neither
the government nor Pretrial Services has any objection to this request. I thank the Court for its
consideration.

                                             Respectfully submitted,
                                                    /s
                                             Brian A. Jacobs

cc:    Assistant U.S. Attorney Margaret Graham (by ECF and Email)
       Courtney M. DeFeo, U.S. Pretrial Services Office, Southern District of New York (by
       Email)
                  The application is GRANTED.
                  So Ordered.

                                                                            8/16/21
